                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOHN R. GU,
                                               Case No. 19-10901
              Plaintiff,
                                               SENIOR U.S. DISTRICT JUDGE
v.                                             ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,               U.S. MAGISTRATE JUDGE
                                               DAVID R. GRAND
              Defendant.

                                      /


ORDER ADOPTING REPORT AND RECOMMENDATION [22]; DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [19]; AND GRANTING DEFENDANT’S MOTION
                   FOR SUMMARY JUDGMENT [21]

      Plaintiff seeks judicial review of an Administrative Law Judge’s denial of

his application for Social Security disability benefits. On December 23, 2019, the

Magistrate Judge issued a Report and Recommendation [Dkt. #22] on the parties’

motions for summary judgment [19, 21]. Neither party has filed any objection to

the Report and Recommendation.

      The Court having reviewed the record, the Report and Recommendation [22]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      Accordingly,



                                          1
      IT IS ORDERED that Defendant’s Motion for Summary Judgment [21] is

GRANTED, and Plaintiff’s Motion for Summary Judgment [19] is DENIED.

      SO ORDERED.


                                 s/Arthur J. Tarnow
                                 Arthur J. Tarnow
Dated: January 24, 2020          Senior United States District Judge




                                   2
